Citation Nr: 1727831	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  05-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder, as due to a chronic disability under 38 C.F.R. § 3.317, or as secondary to a service connected gastrointestinal disability. 


REPRESENTATION

Veteran represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the Army from May 1971 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2006, the Veteran testified at a video conference hearing before the undersigned VLJ.  The transcript is of record. 

The Board issued a decision in June 2008 in which it determined that service connection was not warranted for PTSD.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In July 2009, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of the Joint Motion for Remand (JMR I).

The Board issued a second decision in February 2010 in which it again denied service connection for PTSD.  That decision was vacated by the Court in June 2010 and the Veteran's claim was remanded for action consistent with the directives of JMR II.

In May 2011, the Board remanded the case for further development consistent with the directives of JMR II.  In January 2014, the Board remanded the case for the RO to consider a statement from a soldier who reportedly served with the Veteran. The statement was submitted to the Board after the issuance of the August 2013 Supplemental Statement of the Case.  Then, in October 2016, the Board remanded the matter again for further development.  The matter is now again before the Board; however, it must be remanded for a hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran testified at a video conference hearing before the undersigned VLJ in March 2006.  Most recently, on October 26, 2016, the Board remanded this matter for further development.  On the same day, the Veteran requested a video conference or travel board hearing, whichever is more expeditious.  

The issue of whether a Veteran can have a second hearing in a case is unclear in Veteran's Law.  Clearly if a Judge has retired or died, another hearing would be warranted.  However, this is not the situation.  While it will further delay the full adjudication of this case, in light of the litigation in this case, the fact that the law is unclear, and the fact that the first hearing took place ten years ago, the Board believes that based on the law at this time, this request should be granted.

A second hearing has not been provided and there is no indication that the Veteran has withdrawn his request.  Therefore, the Veteran should be scheduled for the requested hearing. 38 C.F.R. § 3.103(c). 

Importantly, if, and only if, a second hearing is held, this case becomes a three-panel decision.  As a result, a question that should be addressed at the second hearing, if such a hearing is held, is whether the Veteran wants a third hearing with the third Judge in the three-judge panel, or whether he will waive the right for a third hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference or travel Board hearing.  Appropriate actions should be taken to inform the Veteran and his representative of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

